Filed 2/24/15 P. v. King CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

THE PEOPLE,                                                                                  C074859

                   Plaintiff and Respondent,                                     (Super. Ct. No. 96F02091)

         v.

JERRY KING,

                   Defendant and Appellant.



         Defendant Jerry King appeals from an order denying petitions to recall his so-
called “three strikes” sentence of 30 years to life, brought pursuant to the provisions of
the Three Strikes Reform Act of 2012 (the Act), codified at Penal Code
section 1170.126.1 (See Teal v. Superior Court (2014) 60 Cal. 4th 595 (Teal).)
         Defendant’s petition to recall his sentence and for resentencing was denied upon
determination that he was not eligible for relief under the Act because he was armed with
a firearm in the course of commission of the commitment offenses. (See §§ 667,
subd. (e)(2)(C)(iii), 1170.12, subd. (c)(2)(C)(iii), 1170.126, subd. (e)(2).)




1   Undesignated statutory references are to the Penal Code.

                                                             1
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436.) Counsel advised defendant of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief.
       Defendant timely filed a supplemental brief by which he seeks to challenge the
validity and constitutionality of the commitment judgment. “ ‘ “It is settled that the right
of appeal is statutory and that a judgment or order is not appealable unless expressly
made so by statute.” ’ [Citations.]” (People v. Mena (2012) 54 Cal. 4th 146, 152.)
Appeal of the order denying relief under the Act is authorized by subdivision (b) of
section 1237, as an order made after judgment, affecting the substantial rights of
defendant. (Teal, supra, 60 Cal.4th at p. 601.) However, that statutorily conferred
appellate jurisdiction is limited to review of the decision to deny relief under the Act. To
convert that limited grant of jurisdiction to effectuate appellate review of the commitment
judgment would in substance allow a belated motion to vacate that judgment, thereby
violating the proscription on so “ ‘bypass[ing] or duplicat[ing] appeal from the judgment
itself.’ [Citation.]” (People v. Totari (2002) 28 Cal. 4th 876, 882.) The contentions
tendered by defendant’s supplemental brief are not cognizable on this appeal of the order
denying relief under the Act.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment (order) is affirmed.
                                                             RAYE              , P. J.
We concur:

      BLEASE                 , J.

      NICHOLSON              , J.


                                              2